PER CURIAM.
The defendants appeal a final judgment based on a jury verdict in favor of the minor plaintiff in the sum of $18,000 and the sum of $2,000 for her mother, the other plaintiff, in a personal injury action.
The appellants base their appeal upon the refusal of the court to grant certain instructions and upon the court’s denying their motion for a new trial based upon the alleged excessiveness of the verdicts due to the jury being prejudiced against the defendant Kretzmer and that such prejudice was reflected in the amounts of the two verdicts.
We have read the complete instructions given by the lower court and find that the instructions so given were fair without any necessity for the additional instructions requested by the defendants.
Two physicians testified in this case, one favorable to the plaintiffs and the other favorable to the defendants. Also testifying was the minor plaintiff and her mother.
The lower court found that the verdict was not excessive under the evidence adduced if believed by the jury.
*427We find no error in this record so affirm the lower court.
Affirmed.
ALLEN, Acting C. J., and SHANNON, J., and TROWBRIDGE, C. PFEIFFER, Associate Judge, concur.